[Cite as State v. Link, 2022-Ohio-2067.]


                                           COURT OF APPEALS
                                         LICKING COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. W. Scott Gwin, P.J.
           Plaintiff-Appellee                      :   Hon. William B. Hoffman, J.
                                                   :   Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :   Case No. 21CA0059
                                                   :
    JEREMIAH J. LINK                               :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Licking County Court of
                                                       Common Pleas, Case No. 20CR667



  JUDGMENT:                                            REVERSED AND REMANDED




  DATE OF JUDGMENT ENTRY:                              June 16, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    WILLIAM C. HAYES                                   WILLIAM T. CRAMER
    LICKING CO. PROSECUTOR                             470 Olde Worthington Road, Ste. 200
    DARREN M. BURGESS                                  Westerville, OH 43082
    20 S. Second St., Fourth Floor
    Newark, OH 43055
[Cite as State v. Link, 2022-Ohio-2067.]


 Delaney, J.

          {¶1} Appellant Jeremiah J. Link appeals from the July 29, 2021 judgment entry

 of conviction and sentence of the Licking County Court of Common Pleas. Appellee is

 the state of Ohio.

                                FACTS AND PROCEDURAL HISTORY

          {¶2} The following statement of facts is adduced from appellee’s bill of

 particulars filed January 27, 2021.

                Appellant is investigated in multiple vehicle thefts, including semi-trucks

          {¶3} In May 2019, a white Ford F-350 pickup truck was stolen from the Giant

 Eagle parking lot in Heath, Ohio. Surveillance footage showed a man on a bicycle pulling

 a trailer approach the pickup; the man put the trailer in the bed of the pickup and drove

 off, leaving the bicycle behind. The bicycle was swabbed for DNA.

          {¶4} In June 2019, the pickup was recovered. Two cans were found in the pickup

 and swabbed for DNA; one of these samples matched appellant’s DNA.

          {¶5} On February 4, 2020, Newark police were advised a 2012 white Freightliner

 was stolen from Truck One/Midway Trucking property. The 2012 Freightliner contained

 a GPS tracking device which revealed the vehicle’s location to be 147 S. Webb Street.

 When police recovered the truck, keys not fitting the ignition were shoved into the ignition

 and cigarettes with fresh ash were found in the cab. DNA from these cigarettes matched

 appellant’s DNA. Appellant was also observed on surveillance near the location of the

 2012 Freightliner at the time it was stolen.

          {¶6} On February 19, 2020, appellant was arrested by Newark police on an

 active warrant. He claimed the Carhartt jacket he was wearing was not his. The jacket
[Cite as State v. Link, 2022-Ohio-2067.]


 was searched incident to arrest and police found 2 screw drivers, a pack of cigarettes,

 and four baggies containing a crystalline substance. Appellant also “dropped a bag of

 crystalline substance at the jail that he admitted to forgetting about.” The five bags were

 tested and found to be methamphetamine, a Schedule II controlled substance, in the

 aggregate amount of 2.681 grams.

          {¶7} On June 18, 2020, a white 2015 Freightliner flatbed truck was found at 55

 Builders Drive, Newark. Newark police recognized this vehicle as one reported stolen

 from HD & R Truck Repair, a detail shop in Newark. Appellant was identified at the scene

 on surveillance footage and also had a conversation with an employee as he left the

 property.

          {¶8} Upon return of the 2015 Freightliner, a 2014 white Freightliner was also

 discovered missing from 55 Builders Drive, Newark. This vehicle was later recovered in

 Hebron but it had been modified and had no license plate. Associates of appellant told

 police he was in the area of the stolen truck and had modified keys to force the ignition

 on the truck.

          {¶9} On June 23, 2020, Newark Police recovered a yellow 2016 Freightliner at

 119 Western Avenue, Newark. This vehicle was stolen from a business in Hebron, and

 appellant was spotted on surveillance footage walking to the rear gates of the business,

 getting into a truck, and driving it through a gate.

          {¶10} Appellant was interviewed on August 1, 2020. He admitted being at the

 listed locations but at first refused to admit what he was doing there. After viewing the

 surveillance footage, appellant acknowledged he was already on parole supervision and

 “wanted to see what he could do about reducing the possible charges.”
[Cite as State v. Link, 2022-Ohio-2067.]


          {¶11} On January 6, 2021, active warrants existed for appellant’s arrest and police

 were notified he would be in a white semi-truck at a location in Newark. Police surveilled

 the area. Appellant pulled into an alley behind the location in a white semi-truck matching

 the description of a 2004 Kenworth Motor Truck that was reported stolen earlier in the

 week. Officers activated lights and appellant jumped out of the truck. Appellant reached

 for his pocket and was ordered to the ground. During a search incident to arrest, police

 found a bag of suspected methamphetamine, lighter, and pipe in appellant’s pocket.

 These items were tested and found to be 1.749 grams of methamphetamine, a Schedule

 II substance.

                    Indictment, changes of plea, and disputes with appointed counsel

          {¶12} On January 14, 2021, appellant was charged by indictment as follows:

 Count I, receiving stolen property pursuant to R.C. 2913.51(A); Count II, receiving stolen

 property pursuant          to    R.C. 2913.51(A);   Count   III, aggravated   possession   of

 methamphetamine pursuant to R.C. 2925.11(A)(C)(1)(a); Count IV, receiving stolen

 property pursuant to R.C. 2913.51(A); Count V, receiving stolen property pursuant to R.C.

 2913.51(A); Count VI, receiving stolen property pursuant to R.C. 2913.51(A); and Count

 VII, aggravated possession of methamphetamine pursuant to R.C. 2925.11(A)(C)(1)(a).

 Counts III and VII, aggravated possession of methamphetamine, are felonies of the fifth

 degree. The remaining counts of receiving stolen property are felonies of the fourth

 degree.

          {¶13} Appellant entered pleas of not guilty and counsel was appointed.
[Cite as State v. Link, 2022-Ohio-2067.]


          {¶14} A pretrial hearing was held on February 12, 2021. Notations on a Pretrial

 Entry of that date indicate the matter was likely to proceed to trial. A jury trial was

 scheduled for March 24, 2021.

          {¶15} On March 17, 2021, defense trial counsel filed on appellant’s behalf a

 “Motion to Continue for Change of Plea,” indicating appellant decided to change his plea

 to guilty, agreed to waive a pre-sentence investigation, and jointly recommended with

 appellee a prison term of four years and eleven months.

          {¶16} The trial court converted the jury trial date to a Change of Plea and

 Sentencing Hearing.

          {¶17} On March 29, 2021, defense trial counsel filed a “Motion to Continue for

 Jury Trial,” stating appellant changed his mind and now wished to proceed to trial by jury.

          {¶18} The trial court scheduled a jury trial for May 12, 2021.

                                  First written pro se request for new counsel

          {¶19} On April 22, 2021, the Clerk of Court filed a letter from appellant to the trial

 court stating in pertinent part: “ * * * *. I am writing you with reguards of seeking new

 Legal council. due to the fact that I feel that my attorney isnit representing me in my best

 interest[.] * * * *.” (Sic throughout).

          {¶20} The same day, the trial court responded to appellant by letter stating in

 pertinent part: “* * * *You are free to hire any attorney you wish, but you don’t get to pick

 and choose your court appointed counsel. I have every confidence in [defense trial

 counsel’s] ability to represent you and he is an excellent trial attorney.* * * *”
[Cite as State v. Link, 2022-Ohio-2067.]


         {¶21} On April 30, 2021, appellant (via defense trial counsel) and appellee filed a

 Joint Motion to Continue the trial date of May 12, 2021, citing unavailability of witnesses

 and scheduling conflicts for the prosecutor and defense trial counsel.

         {¶22} The trial court denied the joint motion to continue by entry dated April 30,

 2021.

         {¶23} On May 4, 2021, appellee filed a Motion to Continue for Witness

 Unavailability, arguing an investigating officer was unavailable for the trial date of May 12,

 2021.

         {¶24} On May 10, 2021, the trial court granted appellee’s motion to continue and

 rescheduled the jury trial for June 29, 2021.

         {¶25} On June 7, 2021, the trial court sua sponte continued the jury trial to July 7,

 2021.

         {¶26} On June 8, 2021, appellant filed a pro se request to see all discovery

 materials.

         {¶27} On June 17, 2021, a superseding indictment was filed adding another count

 of receiving stolen property pursuant to R.C. 2913.51(A), a felony of the fourth degree.

          Appellant orally requests new counsel at arraignment on superseding indictment

         {¶28} Appellant was arraigned on the superseding indictment on June 21, 2021,

 and appellee stated one count of receiving stolen property was mistakenly omitted from

 the original indictment. Appellant waived reading of the superseding indictment, entered

 a plea of not guilty, and bond was continued.

         {¶29} Appellant was represented by an attorney from defense trial counsel’s

 office. At the conclusion of the arraignment, appellant asked the magistrate how he could
[Cite as State v. Link, 2022-Ohio-2067.]


 get a new attorney, and the magistrate responded, “That’s something that you’ll have a

 hearing with [trial court] on. Okay?” and appellant assented.

                                Second written pro se request for new counsel

         {¶30} On June 21, 2021, the Clerk of Court filed a letter from appellant stating the

 following in pertinent part:

                           * * * *.

                           My name is Jeremiah Link Case Number 20 CR 667 and I

                  would respectfully request for my previous counsel to be replaced

                  due to irreparable differences, misrepresentation, and the fact that

                  he has not reviewed my discovery. I feel that he does not have my

                  best interest at heart. He has not been to the Licking County Justice

                  Center once to discuss any of the video, audio, or pictures related to

                  my case. We have discussed nothing pertaining to my discovery

                  either. I would like to file a motion for my discovery, new counsel,

                  and co-counsel. I would also like to file a motion for continuance,

                  respectfully.

                           * * * *.

         {¶31} On July 1, 2021, defense trial counsel filed a “Motion to Continue for

 Change of Plea” on appellant’s behalf. The motion states, “[u]pon receipt and review of

 the discovery packet and extensive discussion with the State, Defendant now wishes to

 withdraw his not guilty plea, enter a guilty plea, and place himself at the mercy of this

 Honorable Court. The parties will jointly recommend a sentence of three (3) years at the

 Ohio Department of Rehabilitation and Corrections.”
[Cite as State v. Link, 2022-Ohio-2067.]


                                  Third written pro se request for new counsel

          {¶32} On July 2, 2021, a letter was filed from appellant stating: “I would

 respectfully like for my previously to be replaced with Collin Petens please. I talked with

 him he said he would take my case if you would sine this paper thank you.” (Sic

 throughout).

                                           Change of plea and sentencing

          {¶33} On July 7, 2021, appellant appeared before the trial court and entered pleas

 of guilty as charged to the eight counts of the superseding indictment. Appellant’s

 admission of guilt is signed by appellant, defense trial counsel, and the prosecutor; it

 notes, e.g., the maximum sentence faced by appellant is 11 years, but the parties jointly

 recommend a sentence of three (3) years.

          {¶34} The transcript of the change-of-plea and sentencing hearing is before us in

 the record. The trial court engaged in a plea colloquy with appellant, including asking him

 whether he understood the charges he faced and discussed them with his attorney.

 Appellant said yes, and agreed that he voluntarily signed the change-of-plea form and

 thereby waived his right to trial, among others.

          {¶35} Appellee then read the statement of facts into the record as stated above in

 its bill of particulars.

          {¶36} Upon further colloquy with the trial court, appellant stated he was satisfied

 with his attorney’s advice and fully understood the circumstances of his case and possible

 defenses. No threats or promises were made to him and he understood he faced a

 maximum prison term of 11 years.
[Cite as State v. Link, 2022-Ohio-2067.]


         {¶37} Defense trial counsel then noted the parties’ joint recommendation of a 3-

 year prison term and asked that restitution be delayed until appellant’s release. Appellee

 noted a request for restitution in the amount of six thousand dollars, and that more

 restitution requests would be forthcoming.

         {¶38} Before the trial court imposed sentence, a theft victim asked to address the

 court and was permitted to do so. The victim stated appellant stole his truck and damaged

 the bumper; his truck is his home and his livelihood, and because of appellant, he was

 out of work for a week while the truck was fixed. The victim stated three years was not a

 sufficient sentence because appellant stole six trucks and went on “joy rides;” appellant

 is a drug addict and the victims should not have to bear the consequences of his actions.

         {¶39} The trial court then stated in pertinent part:

                           * * * *.

                           Mr. Link, the trial court’s considered the purposes and

                  principles of sentencing set out under Section 2929.11 as well as the

                  seriousness and recidivism factors set out under Section 2929.12. I

                  would note there are—how many was it—six counts of receiving

                  stolen property here; basically, truck thefts here. They’re not—it’s

                  not their—some kid’s car. It’s a Kenworth motor truck that [victim]

                  runs his business out of. I think the first one was a Mid-Ohio truck—

                  Midway Trucking property stolen from Truck One. It’s a Freightliner,

                  another semitruck someone’s using to support themselves, stolen

                  from HD & R Truck Repair, Freightliner flatbed, property from

                  Builders Drive somebody else was using, another Freightliner,
[Cite as State v. Link, 2022-Ohio-2067.]


                  another Kenworth. This would be your—as I see it your seventh

                  conviction for receiving stolen property, burglary, or theft or some

                  related offense, and you had most recently been convicted for the

                  exact same charge, having a stolen truck, that was a Mid-Ohio

                  Pipeline truck in 19CR482 for which you were on supervision when

                  this indictment occurred. I show one of these charges in this

                  indictment occurred before that case, the 19 one. The theft from

                  February of 2020—the two thefts February of ’20 and the theft from

                  June of ’20 occurred when you were out on bond from the 2019 case.

                  And then the last two or three occurred after that case had been—

                  after you had been given probation on your sixth one. So [victim’s]

                  entirely right here.

                           * * * *.

                           T. Change of Plea and Sentencing Hearing, 24-25.

          {¶40} The trial court then imposed an aggregate prison term of seven years as

 delineated infra.

          {¶41} Also on July 7, 2021, the Judgment Entry of sentence was filed. The trial

 court notes appellant was charged with five (sic) counts of receiving stolen property and

 two counts of aggravated possession of methamphetamine. Appellant was sentenced to

 the following stated prison terms:

                  Count I: one year

                  Count II: one year

                  Count III: six months
[Cite as State v. Link, 2022-Ohio-2067.]


                  Count IV: one year

                  Count V: one year

                  Count VI: one year

                  Count VII: six months

          {¶42} The terms are to be served consecutively for a total aggregate prison term

 of 7 years (sic). The trial court noted, e.g., consecutive sentences are necessary to

 protect the public from future crime or to punish the offender and that consecutive

 sentences are not disproportionate to the seriousness of the offender’s conduct and to

 the danger the offender poses to the public, and also finds the offender committed one or

 more of the multiple offenses while the offender was awaiting trial or sentencing, was

 under a sanction imposed pursuant to Section 2929.16, 2929.17, or 2929.18 of the

 Revised Code, or was under post-release control for a prior offense. Further, the

 offender’s history of criminal conduct demonstrates that consecutive sentences are

 necessary to protect the public from future crime by the offender.

          {¶43} A nunc pro tunc entry was filed on July 9, 2021, correcting the number of

 counts of receiving stolen property to six in the opening paragraph of the entry. However,

 disposition of seven (sic) counts overall, including the two counts of aggravated

 possession of methamphetamine, is the same and there is no mention of disposition of

 the remaining count of receiving stolen property.

          {¶44} A second nunc pro tunc entry was filed on July 29, 2021. This entry

 correctly notes the counts as charged, and sentences appellant to the following prison

 terms:

                  Count I: one year
[Cite as State v. Link, 2022-Ohio-2067.]


                  Count II: one year

                  Count III: six months

                  Count IV: one year

                  Count V: one year

                  Count VI: one year

                  Count VII: one year

                  Count VIII: six months

         {¶45} All terms are to run consecutively to each other for a total aggregate term

 of 7 years, with the same findings regarding consecutive sentences.

         {¶46} Appellant now appeals from the trial court’s nunc pro tunc sentencing entry

 of July 9, 2021.

         {¶47} Appellant raises two assignments of error:

                                       ASSIGNMENTS OF ERROR

         {¶48} “I. APPELLANT’S RIGHT TO THE EFFECTIVE ASSISTANCE OF

 COUNSEL UNDER THE STATE AND FEDERAL CONSTITUTIONS WAS VIOLATED

 WHEN THE TRIAL COURT FAILED TO HOLD A HEARING ON APPELLANT’S

 REQUEST FOR NEW COUNSEL.”

         {¶49} “II. APPELLANT’S DUE PROCESS RIGHTS UNDER THE STATE AND

 FEDERAL CONSTITUTIONS WERE VIOLATED WHEN THE COURT EXCEEDED THE

 JOINTLY RECOMMENDED SENTENCE WITHOUT FOREWARNING APPELLANT

 THAT IT COULD DO SO.”
[Cite as State v. Link, 2022-Ohio-2067.]


                                           ANALYSIS

          {¶50} For clarity in the disposition of appellant’s appeal, we review his

 assignments of error out of order.

                                                    II.

          {¶51} In his second assignment of error, appellant argues he was deprived of due

 process because the trial court failed to advise him that it could exceed the jointly-

 recommended sentence before he entered his guilty pleas. We disagree.

          {¶52} Appellant, defense trial counsel, and the prosecutor signed an “Admission

 of Guilt” form filed July 7, 2021, stating in pertinent part:

                           * * * *.

                           I understand the MAXIMUM sentence is a basic prison term

                  of 11 years of which 0 is mandatory. * * *.

                           * * * *.

                           I understand the nature of these charges and the possible

                  defenses I might have. I am satisfied with my attorney’s advice and

                  competence. I am not now under the influence of drugs or alcohol.

                  No threats have been made to me. No promises have been made

                  to me as part of this plea agreement except: parties jointly

                  recommend a sentence of three (3) years imprisonment with the

                  Ohio Department of Rehabilitation and Corrections, stipulate to 182

                  days jail credit.

                           * * * *.
[Cite as State v. Link, 2022-Ohio-2067.]


          {¶53} During the colloquy with appellant, the trial court asked appellant whether

 he understood that he faced a maximum penalty of 11 years in prison, and appellant

 indicated he understood. The parties noted their joint recommendation of a 3-year prison

 term.

          {¶54} Appellant argues he was deprived of due process because he was “not

 forewarned” the trial court might exceed the joint recommendation. A “recommended”

 sentence is just as it sounds: “a nonbinding recommendation to the court, which the court

 is not required to accept or comment on.” State v. Harvey, 8th Dist. Cuyahoga No.

 107168, 2019-Ohio-715, 2019 WL 989892, ¶ 7. In the instant case, appellant first

 indicated he would change his pleas to guilty in March 2021, and the parties’ jointly-

 recommended sentence at that time was 4 years and 11 months. Appellant changed his

 mind and the case progressed with the superseding indictment; the jointly-recommended

 sentence changed to 3 years. There is nothing in the record to indicate the trial court

 approved either recommendation.

          {¶55} Trial courts may reject plea agreements and they are not bound by a jointly-

 recommended sentence. State v. Penrod, 5th Dist. Licking No. 16-CA-83, 2017-Ohio-

 7732, ¶ 16, citing State ex rel. Duran v. Kelsey, 106 Ohio St.3d 58, 2005–Ohio–3674, 831

 N.E.2d 430, ¶ 6; State v. Underwood, 124 Ohio St.3d 365, 2010–Ohio–1, 922 N.E.2d

 923, ¶ 28. The decision to accept or reject a plea bargain rests solely within the discretion

 of the trial court. State v. Jefferson, 5th Dist. Delaware No. 11 CAA 04 0033, 2012-Ohio-

 148, ¶ 50, citing State v. Asberry, 173 Ohio App.3d 443, 2007–Ohio–5436, 878 N.E.2d

 1082. We find no evidence in the record to establish that the trial court agreed to a three-
[Cite as State v. Link, 2022-Ohio-2067.]


 year term in appellant’s case. State v. Durr, 5th Dist. Richland No. 18CA78, 2019-Ohio-

 807, ¶ 39.

         {¶56} Sentencing is within the sound discretion of the trial court. State v. Mathews,

 8 Ohio App.3d 145, 456 N.E.2d 539 (1982). This Court has consistently held that a trial

 court does not err by imposing a sentence greater than a sentence recommended by the

 state when the trial court forewarns the defendant of the range of penalties which may be

 imposed upon conviction. State v. Parks, 5th Dist. Licking No. 16-CA-4, 2016-Ohio-5745,

 ¶ 23, citing State v. Buchanan, 154 Ohio App.3d 250, 2003–Ohio–4772, 796 N.E.2d 1003.

         {¶57} In State v. Brooks, 5th Dist. Richland No. 16CA36, 2016-Ohio-8250, at ¶

 20, we weighed a similar argument in the context of a claim of involuntary guilty plea:

                           Appellant argues that the written plea agreement “made no

                  representation regarding the force of a recommended sentence” and

                  that, therefore, his plea was not knowing, intelligent and voluntary.

                  However, the Admission of Guilt/Judgment Entry signed by appellant

                  on May 5, 2016 stated that “State rec 4 years ODRC.” At the plea

                  hearing, appellant was advised by the trial court that the maximum

                  sentence that he faced was eleven years. Appellant indicated to the

                  trial court that he understood the maximum sentence that he could

                  face. The trial court's failure to follow the sentence recommended by

                  the State does not make the sentence invalid. It is well-established a

                  trial court is not bound by a prosecutor's recommendations at

                  sentencing. State v. Ybarra, 5th Dist. Licking No. 14–CA–8, 2014–

                  Ohio–3485 citing State v. Rink, 6th Dist. No. L–02–1307, 2003–
[Cite as State v. Link, 2022-Ohio-2067.]


                  Ohio–4097, at ¶ 5. When a trial court imposes a greater sentence

                  than recommended in the plea agreement, and when the defendant

                  is forewarned of the applicable maximum penalties, there is no error

                  on behalf of the trial court if it imposes a more severe sentence than

                  was recommended by the prosecutor. State v. Darmour (1987), 38

                  Ohio App.3d 160, 160–161, 529 N.E.2d 208.

          {¶58} In this case, it is clear the trial court did not participate in the plea

 agreement. Parks, supra, 2016-Ohio-5445 at ¶ 23. Appellant was advised of the possible

 maximum sentence. Appellant points to no evidence in the record establishing the trial

 court accepted the 3-year recommendation. After the parties made the joint

 recommendation, one of the victims stated three years was inadequate for the damage

 done by appellant to the victims’ trucks.

          {¶59} The trial court’s decision to reject the jointly-recommended sentence did not

 deny appellant’s due process, and the second assignment of error is overruled.

                                                    I.

          {¶60} In his first assignment of error, appellant argues he received ineffective

 assistance of counsel because the trial court did not hold a hearing or otherwise inquire

 into his complaints about defense trial counsel and his request for new counsel. We

 agree to the extent that the trial court’s duty to inquire into appellant’s concerns was

 triggered but not addressed.

          {¶61} Appellant does not raise a traditional ineffective-assistance claim in which

 he asserts trial counsel committed some error resulting in prejudice. Instead, he argues
[Cite as State v. Link, 2022-Ohio-2067.]


 his letters and questions to the trial court triggered a duty to inquire into his relationship

 with counsel.

         {¶62} Appellant argues the trial court failed to adequately inquire into his concerns

 about appointed defense trial counsel as required under State v. Deal, 17 Ohio St.2d 17,

 244 N.E.2d 742 (1969). “Where, during the course of his trial for a serious crime, an

 indigent accused questions the effectiveness and adequacy of assigned counsel, * * * it

 is the duty of the trial judge to inquire into the complaint and make such inquiry a part of

 the record.” Deal, supra, at syllabus. The inquiry may be brief and minimal, and the duty

 to inquire is only triggered by allegations that are sufficiently specific. State v. Ketterer,

 111 Ohio St.3d 70, 2006-Ohio-5283, ¶ 139, internal citations omitted. “The trial judge may

 then require the trial to proceed with assigned counsel participating if the complaint is not

 substantiated or is unreasonable.” Deal, supra, at syllabus.

         {¶63} In the instant case, the only specific allegations raised by appellant appear

 in the second written request for new counsel filed on June 21, 2021: appellant asserts

 counsel did not come to the jail to review discovery with him.      The wording of the letter

 is ambiguous; it is not clear whether appellant has not had any discussions at all with

 counsel, or whether they have not discussed discovery only. As of June 8, 2021,

 appellant filed a pro se motion to view all discovery materials, so it is evident from the

 record appellant’s knowledge of discovery was an issue. Appellee’s bill of particulars

 indicates the audio and video surveillance of appellant at the various theft sites was

 significant in establishing appellant’s guilt so it makes sense that appellant wanted to view

 this material.
[Cite as State v. Link, 2022-Ohio-2067.]


          {¶64} The record is similarly ambiguous as to whether the dispute between

 appellant and counsel was resolved. On July 1, 2021, defense trial counsel filed a request

 to convert the jury trial date to a change-of-plea and sentencing hearing because the

 discovery packet had been reviewed and the parties arrived at a joint recommendation of

 three years. There is no indication in the motion that the discovery was reviewed

 specifically with appellant, but at the change-of-plea hearing, appellant indicated he was

 satisfied with counsel’s representation.

          {¶65} Most of appellant’s allegations about counsel were vague and non-specific.

 The duty prescribed by Deal only arises if the allegations are sufficiently specific; vague

 or general objections do not trigger the duty to investigate further. State v. Anderson, 5th

 Dist. Richland No. 20CA0029, 2020-Ohio-4937, ¶ 24, citing State v. Pace, 5th Dist.

 Morgan No. 14 AP 0007, 2015-Ohio-2884. This Court has previously held that general

 objections, such as a statement that defense counsel was not representing a defendant

 properly, a statement that defense counsel would not fight for the defendant, or a

 statement that a defendant was having difficulty with his attorney, were not specific

 objections triggering the Deal inquiry. Id.; State v. Ervin, 5th Dist. Stark No.

 2000CA00297, 2001 WL 1512190 (Nov. 26, 2001).

          {¶66} Regarding the allegations about reviewing discovery and not visiting the jail,

 however, appellant asserts a breakdown in communication. This Court has held that

 when a defendant specifically alleges a breakdown in communication, the trial court has

 an obligation to inquire to determine whether the “breakdown was of such magnitude as

 to jeopardize the defendant's right to effective assistance of counsel,” i.e., whether

 appellant demonstrates that the breakdown caused counsel's performance to be deficient
[Cite as State v. Link, 2022-Ohio-2067.]


 or any deficiency in counsel's performance prejudiced the defendant. State v. Coleman,

 37 Ohio St.3d 286, 525 N.E.2d 792 (1988); State v. Ervin, 5th Dist. Stark No.

 2000CA00297, 2001 WL 1512190 (Nov. 26, 2001); State v. Murphy, 5th Dist. Richland

 No. 99CA48, 2000 WL 222000 (Feb. 22, 2000).

         {¶67} The ambiguity we discern regarding appellant’s allegations should have

 been resolved with a hearing. In State v. Murphy, 5th Dist. Richland No. 99CA48, 2000

 WL 222000, at *2, supra, the defendant advised the trial court his appointed counsel was

 unsatisfactory and asked the trial court to discharge counsel. The trial court recognized

 the request, but did not conduct the inquiry required in Deal. Id. In fact, the trial court did

 not afford appellant any opportunity to explain his complaint. Id. We reversed, finding “*

 * * this court has no record of the facts and circumstances surrounding the complaint, and

 no ability to assess an ineffective assistance of counsel claim. In light of the Ohio

 Supreme Court's mandate in Deal, appellant's sole assignment of error is sustained.” Id.

         {¶68} We reversed the judgment entry of sentence and remanded to the trial court

 for a review of appellant's claim of incompetent counsel, noting “[t]his re-investigation

 shall be conducted on the record. If the trial court finds the claim is unfounded, the trial

 court may re-enter the judgment and sentence.” Id.

         {¶69} Under the facts and circumstances of this case, we find appellant's

 assertion of a breakdown in communication was a specific objection triggering the trial

 court's duty to inquire into the complaint and make such inquiry a part of the record. The

 trial judge recognized appellant's request for new counsel, but did not inquire into the

 nature of the breakdown between and appellant and his appointed counsel. Anderson,

 supra, 2020-Ohio-4937, at ¶ 27.
[Cite as State v. Link, 2022-Ohio-2067.]


         {¶70} The July 29, 2021 sentencing entry is reversed and remanded to the trial

 court for a re-investigation of appellant's claim of incompetent counsel, specifically the

 breakdown in communication. Anderson, supra, 2020-Ohio-4937, at ¶ 29. This re-

 investigation shall be conducted on the record. Id. If the trial court finds the claim is

 unfounded or finds that appellant does not demonstrate the breakdown was of such

 magnitude as to jeopardize appellant's right to effective assistance of counsel, the trial

 court may re-enter the judgment and sentence. Id.

                                           CONCLUSION

         {¶71} Appellant’s second assignment of error is overruled and his first assignment

 of error is sustained. The judgment of the Licking County Court of Common Pleas is

 reversed and the matter is remanded for further proceedings consistent with this opinion.

 By: Delaney, J.,

 Gwin, P.J. and

 Hoffman, J., concur.